Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/090547, filed 10/01/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above-cited application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 10,779,295 (hereinafter US Pat. 295). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rejections:


Regarding claim 1 of the application, claim 1 of US Pat. 295 shows:
Application
US Pat. 295
1. A method of operating a base station (BS) in a wireless communication system, the method comprising: 

generating downlink control information (DCI) instructing activation or release of an uplink semi-persistent scheduling (SPS); and 

transmitting, to a user equipment (UE), the DCI, 

wherein, based on the DCI being a first DCI scrambled with a first radio network temporary identifier (RNTI), the first DCI comprises a bit field that informs a cyclic shift value for a demodulation-reference signal (DM-RS), and 

wherein, based on the DCI being a second DCI scrambled with a second RNTI different from the first RNTI, the second DCI uses the bit field to inform an index of an uplink SPS configuration. 

NOTE: Although the method in claim 1 is expressly performed by a UE, it is submitted that the UE performs this method alongside with a base station.

1. A method for operating a user equipment (UE) according to uplink semi-persistent scheduling (SPS) in a wireless communication system, the method comprising: 

receiving, from a base station, downlink control information (DCI) instructing activation or release of the uplink SPS; 

based on the DCI being a first DCI for an SPS to transmit a signal to the base station: decoding the first DCI based on a first radio network temporary identifier (RNTI), wherein the first DCI comprises a bit field that informs a cyclic shift value for a demodulation-reference signal (DM-RS); and 

based on the DCI being a second DCI for an SPS to transmit a vehicle-to-everything (V2X) signal: decoding the second DCI based on a second RNTI, wherein the second DCI uses the bit field to inform an index of an uplink SPS configuration, wherein the first RNTI and the second RNTI are different RNTIs. 



Regarding claim 2 of the application, claim 3 of US Pat. 295 shows:
Application
US Pat. 295
2. The method of claim 1, wherein the DCI is transmitted through a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). 

3. The method of claim 1, wherein the DCI is received through a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH).





Regarding claim 3 of the application, claim 4 of US Pat. 295 shows:
Application
US Pat. 295
3. The method of claim 1, wherein the first DCI and the second DCI have a same bit size. 

4. The method of claim 1, wherein the first DCI and the second DCI have a same bit size.


Regarding claim 4 of the application, claim 5 of US Pat. 295 shows:
Application
US Pat. 295
4. The method of claim 1, wherein the first RNTI is an SPS cell-RNTI (C-RNTI), and wherein the second RNTI is an SPS V2X-RNTI (V-RNTI) for scheduling V2X sidelink communication. 

5. The method of claim 1, wherein the first RNTI is an SPS cell-RNTI (C-RNTI), and wherein the second RNTI is an SPS V2X-RNTI (V-RNTI) for scheduling V2X sidelink communication. 



Regarding claim 5 of the application, claim 1 of US Pat. 295 shows:
Application
US Pat. 295
5. A base station (BS) in a wireless communication system, the BS comprising: 

a transceiver; and at least one processor, wherein the at least one processor is configured to: 

generate downlink control information (DCI) instructing activation or release of an uplink semi-persistent scheduling (SPS), and 

transmit, to a user equipment (UE), the DCI, 

wherein, based on the DCI being a first DCI scrambled with a first radio network temporary identifier (RNTI), the first DCI comprises a bit field that informs a cyclic shift value for a demodulation-reference signal (DM-RS), and 

wherein, based on the DCI being a second DCI scrambled with a second RNTI different from the first RNTI, the second DCI uses the bit field to inform an index of an uplink SPS configuration. 

NOTE: Although the method in claim 1 is expressly performed by a UE, it is submitted that the UE performs this method alongside with a base station.  In addition, in order to perform such complex method, the base station must include at least a processor and transceiver.

1. A method for operating a user equipment (UE) according to uplink semi-persistent scheduling (SPS) in a wireless communication system, the method comprising: 

receiving, from a base station, downlink control information (DCI) instructing activation or release of the uplink SPS; 

based on the DCI being a first DCI for an SPS to transmit a signal to the base station: decoding the first DCI based on a first radio network temporary identifier (RNTI), wherein the first DCI comprises a bit field that informs a cyclic shift value for a demodulation-reference signal (DM-RS); and 

based on the DCI being a second DCI for an SPS to transmit a vehicle-to-everything (V2X) signal: decoding the second DCI based 



Regarding claim 6 of the application, claim 3 of US Pat. 295 shows:
Application
US Pat. 295
6. The BS of claim 5, wherein the DCI is transmitted through a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). 

    8. The user equipment of claim 6, wherein the DCI is received through a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH).


Regarding claim 7 of the application, claim 4 of US Pat. 295 shows:
Application
US Pat. 295
7. The BS of claim 5, wherein the first DCI and the second DCI have a same bit size. 

    4. The method of claim 1, wherein the first DCI and the second DCI have a same bit size. 



Regarding claim 8 of the application, claim 5 of US Pat. 295 shows:
Application
US Pat. 295
8. The BS of claim 5, wherein the first RNTI is an SPS cell-RNTI (C-RNTI), and wherein the second RNTI is an SPS V2X-RNTI (V-RNTI) for scheduling V2X sidelink communication. 

    5. The method of claim 1, wherein the first RNTI is an SPS cell-RNTI (C-RNTI), and wherein the second RNTI is an SPS V2X-RNTI (V-RNTI) for scheduling V2X sidelink communication. 



Regarding claim 9 of the application, claim 1 of US Pat. 295 shows:
Application
US Pat. 295
9. A method of operating a user equipment (UE) in a wireless communication system, the method comprising: 

receiving, from a base station, downlink control information (DCI) instructing activation or release of the uplink SPS; 

based on the DCI being a first DCI scrambled with a first radio network temporary identifier (RNTI): decoding the first DCI based on the first RNTI, wherein the first DCI comprises a 

based on the DCI being a second DCI scrambled with a second RNTI different from the first RNTI: decoding the second DCI based on a second RNTI, wherein the second DCI uses the bit field to inform an index of an uplink SPS configuration. 



receiving, from a base station, downlink control information (DCI) instructing activation or release of the uplink SPS; 

based on the DCI being a first DCI for an SPS to transmit a signal to the base station: decoding the first DCI based on a first radio 

based on the DCI being a second DCI for an SPS to transmit a vehicle-to-everything (V2X) signal: decoding the second DCI based on a second RNTI, wherein the second DCI uses the bit field to inform an index of an uplink SPS configuration, wherein the first RNTI and the second RNTI are different RNTIs. 



Regarding claim 10 of the application, claim 3 of US Pat. 295 shows:
Application
US Pat. 295
10. The method of claim 9, wherein the DCI is received through a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). 

    3. The method of claim 1, wherein the DCI is received through a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). 



Regarding claim 11 of the application, claim 4 of US Pat. 295 shows:
Application
US Pat. 295
11. The method of claim 9, wherein the first DCI and the second DCI have a same bit size. 

    4. The method of claim 1, wherein the first DCI and the second DCI have a same bit size. 



Regarding claim 12 of the application, claim 5 of US Pat. 295 shows:
Application
US Pat. 295
12. The method of claim 9, wherein the first RNTI is an SPS cell-RNTI (C-RNTI), and wherein the second RNTI is an SPS V2X-RNTI (V-RNTI) for scheduling V2X sidelink communication. 

    5. The method of claim 1, wherein the first RNTI is an SPS cell-RNTI (C-RNTI), and wherein the second RNTI is an SPS V2X-RNTI (V-RNTI) for scheduling V2X sidelink communication. 



Regarding claim 13 of the application, claim 6 of US Pat. 295 shows:
Application
US Pat. 295
13. A user equipment (UE) in a wireless communication system, the UE comprising: 



receive, from a base station, downlink control information (DCI) instructing activation or release of the uplink SPS, 

based on the DCI being a first DCI scrambled with a first radio network temporary identifier (RNTI): decode the first DCI based on the first RNTI, wherein the first DCI comprises a bit field that informs a cyclic shift value for a demodulation-reference signal (DM-RS), and 

based on the DCI being a second DCI scrambled with a second RNTI different from the first RNTI: decode the second DCI based on a second RNTI, wherein the second DCI uses the bit field to inform an index of an uplink SPS configuration. 





receiving, from a base station through the transceiver, downlink control information (DCI) instructing activation or release of the uplink SPS; 

based on the DCI being a first DCI for an SPS to transmit a signal to the base station: decoding the first DCI based on a first radio network temporary identifier (RNTI), wherein the first DCI comprises a bit field that informs a cyclic shift value for a demodulation-reference signal (DM-RS); and 

based on the DCI being a second DCI for an SPS to transmit a vehicle-to-everything (V2X) signal: decoding the second DCI based on a second RNTI, wherein the second DCI uses the bit field to inform an index of an uplink SPS configuration, wherein the first RNTI and the second RNTI are different RNTIs. 



Regarding claim 14 of the application, claim 8 of US Pat. 295 shows:
Application
US Pat. 295
14. The UE of claim 13, wherein the DCI is received through a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). 

    8. The user equipment of claim 6, wherein the DCI is received through a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). 



Regarding claim 15 of the application, claim 9 of US Pat. 295 shows:
Application
US Pat. 295
15. The UE of claim 13, wherein the first DCI and the second DCI have a same bit size. 

    9. The user equipment of claim 6, wherein the first DCI and the second DCI have a same bit size. 




Regarding claim 16 of the application, claim 10 of US Pat. 295 shows:
Application
US Pat. 295
16. The UE of claim 13, wherein the first RNTI is an SPS cell-RNTI (C-RNTI), and wherein the second RNTI is an SPS V2X-RNTI (V-RNTI) for scheduling V2X sidelink communication. 

    10. The user equipment of claim 6, wherein the first RNTI is an SPS cell-RNTI (C-RNTI), and wherein the second RNTI is an SPS V2X-RNTI (V-RNTI) for scheduling V2X sidelink communication. 



Regarding claim 17 of the application, claim 11 of US Pat. 295 shows:
Application
US Pat. 295
17. An apparatus, the apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 

receiving, from a base station, downlink control information (DCI) instructing activation or release of the uplink SPS; 

based on the DCI being a first DCI scrambled with a first radio network temporary identifier (RNTI): decoding the first DCI based on the first RNTI, wherein the first DCI comprises a bit field that informs a cyclic shift value for a demodulation-reference signal (DM-RS); and 

based on the DCI being a second DCI scrambled with a second RNTI different from the first RNTI: decoding the second DCI based on a second RNTI, wherein the second DCI uses the bit field to inform an index of an uplink SPS configuration.

    11. A processing apparatus configured to control a user equipment (UE) to operate according to uplink semi-persistent scheduling (SPS) in a wireless communication system, the processing apparatus comprising: 

at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: 

receiving, from a base station, downlink control information (DCI) instructing activation or release of the uplink SPS; 

based on the DCI being a first DCI for an SPS to transmit a signal to the base station: decoding the first DCI based on a first radio network temporary identifier (RNTI), wherein the first DCI comprises a bit field that informs a cyclic shift value for a demodulation-reference signal (DM-RS); and 

based on the DCI being a second DCI for an SPS to transmit a vehicle-to-everything (V2X) signal: decoding the second DCI based on a second RNTI, wherein the second DCI uses the bit field to inform an index of an uplink SPS configuration, wherein the first RNTI and the second RNTI are different RNTIs. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190058980 A1 - relates to mobile communication techniques, and more particularly, to a V2X communication method and apparatus.
US 20170181155 A1 - relates generally to wireless communication and more specifically to a contention-based physical uplink shared channel (PUSCH).
US 20170013565 A1 – relates to offloading and/or aggregation of resources to coordinate uplink transmissions when interacting with different schedulers.
US 20150063272 A1 – relates to in a radio communication system using OCC for DMRS, a base station apparatus correctly receives PUSCH.
US 20140105164 A1 – relates to a scheme for transmission of control channel information in a compact form intended to support SPS (Semi-Persistent Scheduling) in a wireless communication system.
US 20130142142 A1 - relates generally to data transmission in mobile communication systems and more specifically to methods for sharing a control channel for carrier aggregation.
US 20120314674 A1 - relates to a wireless communication system, and more particularly, to a method of transmitting an uplink ACK/NACK (acknowledgement/negative-acknowledgement) information in a multi-carrier supportive wireless communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REDENTOR PASIA/Primary Examiner, Art Unit 2413